Citation Nr: 0600228	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-05 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to September 9, 1996 
for the grant of service connection for chronic 
schizophrenia.




REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney 
at Law




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from September 1979 to 
March 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision, by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Los Angeles, California, which granted service connection for 
chronic schizophrenia, evaluated as 100 percent disabling, 
effective September 9, 1996.  The veteran perfected an appeal 
as to the assigned effective date.  

In June 2005, the Board remanded the case to the RO for 
evidentiary development.  A supplemental statement of the 
case (SSOC) was issued in July 2005.  


FINDINGS OF FACT

1.  The veteran was discharged from active duty in March 
1981.  On September 9, 1996, the RO received from the veteran 
a VA Form 21-526 (Veteran's Application for Compensation 
and/or Pension) requesting service connection for 
schizophrenia.  

2.  In March 1997, the RO denied service connection for 
schizophrenia.  The veteran appealed that decision to the 
Board.  In March 2000, the Board confirmed the denial of the 
claim for service connection for schizophrenia.  The veteran 
appealed the case to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2002, the Court remanded 
the matter for readjudication and, in September 2002, the 
Board granted service connection for schizophrenia.  

3.  In January 2003, the RO implemented the Board's grant of 
service connection for schizophrenia and assigned a 100 
percent rating effective from September 9, 1996, the date of 
receipt of the veteran's claim.  

4.  There is no evidence that could reasonably be interpreted 
as reflecting an intent to file a claim of entitlement to 
service connection for schizophrenia prior to September 9, 
1996.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
September 9, 1996, for the grant of service connection for 
schizophrenia, have not been met.  38 U.S.C.A. §§ 5103A, 
5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.400(b) (2) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

The Board acknowledges that the RO has not notified the 
veteran of all of the specific provisions of the VCAA or 
performed additional development regarding the effective date 
issue.  However, the essential facts by which the present 
appeal must be decided are not in dispute.  The matter to be 
resolved is legal in nature, and its outcome is determined by 
the interpretation and application of the law and 
regulations, rather than by consideration of conflicting or 
disputed evidence.  Given the nature of the issue, 
procurement of additional evidence would not strengthen the 
veteran's claim.  The Court of Appeals for Veterans Claims 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2002); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the 
VCAA is not applicable where it could not affect a pending 
matter and could have no application as a matter of law).  
Consequently, we believe the VCAA is not applicable to the 
matter decided herein, and no further action to comply with 
its provisions is required.  

Moreover, the veteran has been notified of the reasons for 
the denial of the claim, and has been afforded the 
opportunity to present evidence and argument with respect to 
the claim, and he has been represented by counsel since at 
least 2001.  The Board finds that the actions taken are 
sufficient to satisfy any duties to notify and assist owed 
the veteran.  As will be explained below, the veteran's claim 
lacks legal merit.  As it is the law, and not the facts, that 
are dispositive of the appeal, the duties to notify and 
assist imposed by the VCAA are not applicable in this case.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

II.  Factual background

The veteran's service medical records are not available.  The 
service records on file include his DD Form 214, which 
indicates that he was discharged from service in March 1981 
under the separation authority of Chapter 5, AR (Army 
Regulation) 635-40.  The narrative reason for separation was 
physical disability, EPTS (existed prior to service), medical 
board.  

According to a VA Form 21-526, received September 9, 1996, 
the veteran filed a claim seeking entitlement to service 
connection for schizophrenia; he indicated that the date of 
onset of his schizophrenia was 1980.  Furthermore, in the 
section of the claim form which asked "have you ever 
previously filed a claim for any benefit with VA," the 
veteran marked the box "Veterans Educational Assistance."  
The box indicating a prior claim for "disability 
compensation or pension" was not marked.  

Submitted in support of the veteran's claim was a March 1981 
Long Beach VA Medical Center admission summary and staff 
evaluation, which noted that the veteran had been recently 
discharged from service following a 3 month period of 
hospitalization for schizophrenia, paranoid type.  The 
diagnosis was schizophrenia, paranoid type.  

VA medical records dated from September 1994 to November 1996 
show treatment for schizophrenia and depression.  An August 
1996 private medical report noted the veteran's present 
diagnosis was schizophrenia, residual type.  It was noted 
that the veteran had been a client of the Mental Health 
Service since March 1992.  

In a statement in support of claim (VA Form 21-4138) received 
in October 1996, the veteran reported he was hospitalized and 
treated for schizophrenia from approximately January 1981 to 
March 1981 at the Madigan Army Medical Center.  He also 
stated that after discharge he received day treatment at the 
Long Beach VA Medical Center for approximately 6 months, and 
that he received treatment at a hospital in Detroit, 
Michigan, from March to June 1983.  

Received in November 1996 was a statement from Dr. Mark 
Honig, dated in October 1996, indicating that the veteran had 
been diagnosed with schizophrenia, paranoid type, in 1981.  
It was also noted that he had been hospitalized in 1981, 
1983, and in 1985.  

By a rating action in March 1997, the RO denied service 
connection for schizophrenia.  The veteran appealed the RO's 
decision to the Board, and, in March 2000, the Board 
confirmed the denial of the claim for service connection for 
schizophrenia.  The veteran appealed the case to the Court of 
Appeals for Veterans Claims.   After remand from the Court, 
the Board, in September 2002, granted service connection for 
schizophrenia.  As noted above, in January 2003, the RO 
implemented the Board's grant of service connection for 
schizophrenia and assigned a 100 percent rating effective 
from September 9, 1996, the date on which the veteran's 
original claim had been filed.  

III.  Legal Analysis

The veteran essentially contends that the effective date of 
the grant of service connection should be the date following 
his discharge from military service in March 1981.  It is 
argued that the veteran was discharged from service due to 
his psychiatric disorder, and that a March 16, 1981, VA 
treatment note reflects that he was referred to "Vets 
assist. Office for VA comp/pension" and it was noted that 
"he was eligible for outpatient treatment until 
determination is made on the claim."  

The effective date for the grant of service connection for 
claimed residuals of a disease or injury is the day following 
separation from active duty or the date entitlement arose if 
a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  
Any communication or action, indicating an intent to apply 
for one or more benefits, under the laws administered by VA, 
from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155.  

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen" where the claim 
is for an already service-connected condition.  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a claim 
for compensation denied because the service-connected 
disability was not of compensable degree.  Since the 
veteran's appeal in the instant case flows from his original 
claim of service connection for schizophrenia, the provisions 
of 38 C.F.R. § 3.157 are not for application in the instant 
case.  

"Application" is not defined in the statute.  However, in 
the regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), in Rodriguez, supra, pointed out that for purposes 
of establishing the requirements and procedures for seeking 
veterans benefits, a claim, whether "formal" or "informal" 
must be "in writing" in order to be considered a "claim" 
or "application" for benefits, and that the provisions of 
38 C.F.R. § 3.1(p) define a "claim," informal as well as 
formal, as a "communication in writing."  Further, the 
Federal Circuit stated that, when 38 C.F.R. § 3.155(a) refers 
to "an informal claim," it necessarily incorporates the 
definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."  The Federal Circuit also 
pointed out the provisions of 38 C.F.R. § 3.155(a) make clear 
that there is no set form that an informal written claim must 
take.  All that is required is that the communication 
"indicat[e] an intent to apply for one or more benefits 
under the laws administered by the Department," and 
"identify the benefits sought."  

The provisions of 38 C.F.R. § 3.155(b) state that a 
communication received from a service organization, an 
attorney, or an agent may not be accepted as an informal 
claim if a power of attorney was not executed at the time the 
communication was written.  

In reviewing an appeal, it is the Board's responsibility to 
evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002 
& Supp. 2005).  When there is an approximate balance of 
evidence regarding the merit of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

In the instant case, the Board finds that there is no legal 
basis to award the veteran an effective date earlier than 
September 9, 1996, for the establishment of service 
connection for schizophrenia.  

The Board acknowledges that the veteran's service medical 
records reflect that he was discharged from service due to 
disability in March 1981, and that a private medical 
statement is of record which suggests that his schizophrenia 
is related to his period of active duty.  In fact, in its 
September 2002 decision, the Board specifically determined 
that schizophrenia was manifested to a compensable degree 
within the first post-service year; therefore, the Board 
granted service connection on that basis.  However, the issue 
of whether an earlier effective date is warranted does not 
depend upon whether the current disability is causally or 
presumptively related to active service.  Under the pertinent 
law and regulations, an effective date for the award of 
service connection is based upon the receipt of a claim for 
such benefits.  If such a claim is received within one year 
from separation from active service, the effective date will 
be the day following separation from active duty or the date 
entitlement arose.  If the claim is not received within one 
year following service, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A thorough review of the record does not reflect that the 
veteran submitted any written communication prior to 
September 9, 1996, in which he indicated he believed he was 
entitled to service connection for schizophrenia and/or that 
he intended to apply for such benefits.  See Rodriguez, 
supra.  Further, while the veteran's attorney points out that 
the veteran sought treatment for his psychiatric disorder at 
a VA medical center shortly after his discharge from service, 
the veteran does not contend that he actually filed a claim 
prior to September 9, 1996.  In fact, the veteran 
acknowledged on his original VA Form 21-526 that the only 
prior claim he had submitted was for educational assistance 
benefits.

Inasmuch as the veteran did not submit a formal or informal 
claim of service connection for schizophrenia prior to 
September 9, 1996, the Board finds that there is no legal 
basis upon which to award an earlier effective date.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and 
not the evidence is dispositive, a claim for entitlement to 
VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).  

In making this determination, the Board does not dispute the 
fact that the medical evidence reflects the current 
disability was incurred during active service, as this was 
the conclusion reached in the September 2002 decision which 
granted service connection for this disability.  However, as 
detailed above, the law mandates that the effective date is 
assigned based upon the date of receipt of claim.  Since 
there is nothing other than the contentions before us to 
indicate that a valid claim of service connection for 
schizophrenia was filed prior to September 9, 1996, the Board 
has no choice but to deny the benefit sought on appeal.  


ORDER

An effective date earlier than September 9, 1996, for the 
grant of service connection for schizophrenia is denied.  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


